DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Objections
Claims 3, 5-7, and 11 are objected to because of the following informalities:  
Claim 3, lines 4-5: “the type of partial process” should be corrected to “a type of partial process”.
Claim 3, line 14: “a fault pattern preferably” should be corrected to “the fault pattern preferably”.
Claim 5, line 2: “from a single parameter population” should be corrected to “from the
Claim 5, line 7: “from a parameter population” should be corrected to “from the parameter population”.
Claim 6, line 3: “the interval limits” should be corrected to “
Claim 7, line 4: “historical NOK curve on the basis” should be corrected to “historical NOK curve, on the basis”.
Claim 7, line 6: “selecting that fault pattern” should be corrected to “selecting the fault pattern”.
Claim 11, line 3: “during a partial process” should be corrected to “during the partial process”.
Claim 11, line 8: “this partial process” should be corrected to “the partial process”.
Claim 11, line 10: “corresponding to the characteristics” should be corrected to “corresponding to .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A method for monitoring at least one process and for determining fault patterns of faults in the at least one process, wherein …”. It is unclear from the language of the claim what part of the claim constitutes the preamble and what part of the claim constitutes the body of the claim, because the claim lacks a clear transitional phrase. This rejection could be overcome by adding a transitional phrase, for more information see MPEP 2111.03.
Claim 3 recites the limitation "the parameters relevant" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the parameters” refer to the previously recited “parameter values” or “parameter table”. For the purposes of examination “the parameters relevant” shall be interpreted as referring to the “parameter values”. This rejection could be overcome by amending the claims to clarify what limitation “the parameters relevant” are referring to.

Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim 4 recites the limitation “(parameter populations)” in line 4. It is unclear from the language of the claims if “parameter populations” is a new limitation or is not being claimed at all. Further, clarification would be appreciated. This rejection could be overcome by amending the claims to more clearly show if the limitation “parameter populations” is being claimed or not.

Claim 4 recites the limitation “a single parameter population” in line 6. It is unclear from the language of the claim if “a single parameter population” is a new limitation or is referring to the previously recited “parameter populations”. Further, clarification would be appreciated.

The term “unambiguously” in claims 4-5, and 7-8 is a relative term which renders the claim indefinite. The term “unambiguously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “fault patterns” .

Claim 5 recites the limitation "the interval lengths" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "unambiguously identifiable error images" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “error images” is a new limitation or is referring to a previously recited limitation. For the purposes of examination “error images” shall be interpreted as a new limitation. This rejection could be overcome by amending the claim to clarify if “error images” is a new limitation or is referring to a previously recited limitation.

Claim 5 recites the limitation "the values of the parameter populations" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims if “the values of the parameter populations” is a new limitation or is attempting to refer to a previously recited limitation. Further, clarification would be appreciated. For the purposes of examination “the values of the parameter populations” shall be interpreted as a new limitation. 

Claim 5 recites the limitation "the original interval lengths" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of 

Claim 5 recites the limitation “the values of the parameter populations having the original interval lengths being characteristics” in lines 9-10. It is unclear from the language of the claim if “being characteristics” is modifying “the parameter populations” or “original interval lengths”. For the purposes of examination the limitation “wherein the values of the parameter populations having the original interval lengths being characteristics are stored in the parameter table” shall be interpreted as the parameter populations with original interval lengths are stored in the parameter table. This rejection could be overcome by amending the claim to clarify what the characteristics are.

Claim 5 recites the limitation "if this test is positive" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “this test” is referring to “checking if there are still fault patterns” or to a different limitation. For the purposes of examination “this test” shall be interpreted as referring to “checking if there are still fault patterns”. This rejection could be overcome by amending the claim to better clarify what “this test” is.



Claim 7 recites the limitation “saving the number to the fault pattern in the parameter table” in line 17. It is unclear from the language of the claim if “the number” is being saved or the group of detected fault patterns that make up “the number” are being saved. Further, clarification would be appreciated. For the purposes of examination the limitation shall be interpreted as saving the certain number of detected fault patterns to the parameter table.

Claim 7 recites the limitation “determining a characteristic distribution for the parameters” in lines 22-23. Claim 4 recites “determining a characteristic distribution for the parameters” of claim 7 is a new limitation or is referring to the previously recited “characteristic” of claim 4. Further, clarification would be appreciated. For the purposes of examination the “a characteristic distribution” of claim 7 shall be interpreted as the same as the “a characteristic distribution” in claim 4. This rejection could be overcome by amending the claim to better define what “characteristic distribution” is being referenced at any given point in the claim.

Claim 7 recites the limitation “a characteristic in the parameter table” in line 31. Claim 4 recites “a characteristic in the parameter table. It is unclear if the “characteristic” of claim 7 is a new limitation or is referring to the previously recited “characteristic” of claim 4. Further, 

Claim 8 recites the limitation “these fault patterns” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims what previous limitation is being referred to by “these fault patterns”. For the purposes of examination “these fault patterns” shall be interpreted as referring to “fault patterns that are not unambiguously identifiable”. This rejection could be overcome by amending the claims to clarify what limitation “these fault patterns” are referring to.

Claim 9 recites the limitation “those fault patterns” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims what previous limitation is being referred to by “those fault patterns”. For the purposes of examination “those fault patterns” shall be interpreted as referring to “fault patterns that are not unambiguously identifiable” in claim 8. This rejection could be overcome by amending the claims to clarify what limitation “those fault patterns” are referring to.

	Claim 9 recites the limitation “the smallest respective number” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of 

	Claim 11 recites the limitation “the characteristics in the parameter table” in line 12. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what “characteristics” is being referred to by “the characteristics in the parameter table”. For the purposes of examination “the characteristics in the parameter table” shall be interpreted as referring to “characteristic fault patterns for this partial process stored in the parameter table”. This rejection could be overcome by amending the claim to clarify what “characteristics” are being referred to at any given point in the claim.

	Claim 11 recites the limitation “selecting that fault pattern” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what “fault pattern” is being referred to by the limitation. This rejection could be overcome by amending the claims to clarify what “fault pattern” is being referred to.

	Claim 12 recites the limitation “the corresponding characteristic of the fault pattern” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what previously recited “characteristic” is being referred to by “the corresponding characteristics”. This rejection could be overcome by amending the claim language to clarify what “characteristic” is being referred to.



	Claim 13 recites the limitation “the fault pattern and/or at least one fault elimination measure” in line 2. It is unclear from the language of the claim if both the “fault pattern” and the “fault elimination measure” are required by the claim or is only one elements required. This rejection could be overcome by amending the claim to clarify if both elements are required or only one.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to claim 1 the limitation(s):


These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “wherein a parameter table with characteristic fault patterns is generated for a number of partial processes of the at least one process”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generated” in the context of this claim encompasses the generating a table with fault patterns.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the 
“A method for monitoring at least one process and for determining fault patterns of faults occurring in the at least one process” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a process. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“generated on the basis of historical sensor data”, “wherein the historical sensor data describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process”, and “wherein the historical curves for each partial process comprise historical OK curves (okay) and historical NOK (not OK) curves, wherein the historical NOK curves represent faulty partial processes” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.


-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “generated on the basis of historical sensor data”, “wherein the historical sensor data describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process”, and “wherein the historical curves for each partial process comprise historical OK curves (okay) and historical NOK (not OK) curves, wherein the historical NOK curves represent faulty partial processes” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not 
Harvey et al. (US 20080125898 A1), Ohgushi et al. (US 20160077520 A1), Shin et al. (US 20140372813 A1), Nikovski et al. (US 20180164794 A1), Thomas et al. (US 20150178631 A1), and Cantwell (US 20180082201 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the  judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “historical sensor data”, “historical curves”, “historical OK curves”, and “historical NOK curves” can be viewed as necessary data gathering, a field of use, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.


Claims 2 and 10recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 3-9 and 11-13 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al. (US 20080125898 A1).

Regarding Claim 1. Shin teaches:
A method for monitoring at least one process and for determining fault patterns of faults occurring in the at least one process (See Figure 1 and para[0003]: carefully monitored during processing to ensure product quality.), 
wherein a parameter table with characteristic fault patterns (See para[0033]: fault signatures table.) is generated for a number of partial processes of the at least one process (See Figure 1, para[0022], and para[0027]: manufacturing steps.), 
wherein the parameter table is generated on the basis of historical sensor data (See Figure 2, para[0034], para[0045]: An initial set of fault signatures can also be created and added to the fault diagnosis database 140. Acquire Process data 205. ), 
wherein the historical sensor data (See Figure 1, Figure 2, para[0031], and para[0034]: A process measurement database 120. A training period is used to collect data.) describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process (See para[0027], para[0032], para[0034] and para[0045]: The stored process data may be used to show drifts and trends for each of the manufacturing machines 110. The process data may be collected during a training period.) (Examiner note: data collected over a period of time inherently has the two dimensions of amplitude and time.), and 
(See para[0045]: the process data is acquired before a fault is discovered to have occurred.) and historical NOK (not OK) curves (See para[0045]: The fault may be intentionally induced to generate the process data.), wherein the historical NOK curves represent faulty partial processes (See para[0003]: A "fault" can be a malfunction or maladjustment of manufacturing equipment.).

Regarding Claim 10. Harvey teaches:
The method of claim 1, 
wherein the historical sensor data is provided by sensors (See Figure 1 and para[0025]: Sensors.

Regarding Claim 11. Harvey teaches:
The method of claim 1, 
wherein after generating the parameter table, the following steps are performed: 
a) collecting (S30) sensor data provided by sensors during a partial process (See Figures 1 – 3, and para[0064]: sensors.), 
wherein the collected sensor data describe at least one curve having at least two dimensions (See para[0027], para[0032], para[0034] and para[0045]: The stored process data may be used to show drifts and trends for each of the manufacturing machines 110. The process data may be collected during a training period.) (Examiner note: data collected over a period of time inherently has the two dimensions of amplitude and time.), and wherein the collected (See Figures 1 – 2, and para[0027]: In one embodiment, sensor measurements and operating parameters for different steps in a process represent distinct process variables.); 
b) comparing (S40) the collected sensor data with characteristic fault patterns for this partial process stored in the parameter table (See Figures 3 – 5, and para[0067]: At block 320, processing logic determines which of the fault signatures match the detected fault.), 
wherein for the comparison, actual characteristics are extracted from the collected sensor data corresponding to the characteristics that describe the characteristic fault patterns of this partial process (See Figures 3 – 5 and para[0067]: This may be accomplished by comparing the detected fault ranking to each established fault signature.), 
wherein the actual characteristics are compared with the characteristics in the parameter table according to a comparison rule (See Figures 3 – 5 and para[0067]: When comparing a detected fault ranking to a fault signature having ranking ranges, an exact match occurs if the ranking of each process variable in the detected fault falls within the ranking range of the same process variable in the fault signature.); and 
c) selecting (S50) that fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree (See Figure 4 and para[0080]: All fault signatures that have a fault contribution below a threshold value are discarded.).

Regarding Claim 12. Harvey teaches:
The method of claim 11, 
(See Figure 4 and para[0080]: threshold.), each actual characteristic and the corresponding characteristic of the fault pattern satisfy a predetermined matching criterion (See Figures 3 – 4 and para[0067]: This may be accomplished by comparing the detected fault ranking to each established fault signature.).

Regarding Claim 13. Harvey teaches:
The method of claim 11, 
wherein after step c), at least one fault cause associated with the fault pattern and/or at least one fault elimination measure associated with the fault pattern are selected for the selected fault pattern (See Figures 2 – 5, para[0041], and para[0043]: The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault. Fault reporter 165 may also cause manufacturing machines 110 to be shut down, cause a machine to alarm, or cause other appropriate actions.), 
wherein the fault causes and/or the fault elimination measures and the assignment to the respective fault pattern are stored in a table (See Figure 1, para[0033], para[0040], para[0043]: a fault classes table that stores a list of fault classes. Fault diagnosis database 140. Fault reporter 165.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080125898 A1) as applied to claim 1 above, and further in view of Ohgushi et al. (US 20160077520 A1).

Regarding Claim 2. Harvey teaches:
The method of claim 1, 
wherein the at least one process includes a manufacturing process (See para[0032]: manufacturing machines.), and 
the partial processes comprise process steps of the manufacturing process (See para[0022] and para[0027: manufacturing steps.), and 
the historical curves comprise historical process curves (See para[0032]: process data.), 
the historical OK curves comprise historical OK process curves (See para[0045]: the process data is acquired before a fault is discovered to have occurred.), and 
the historical NOK curves comprise historical NOK process curves (See para[0045]: The fault may be intentionally induced to generate the process data.), and 
the faulty partial processes include faulty process steps (See para[0003]: A "fault" can be a malfunction or maladjustment of manufacturing equipment.).
Harvey is silent as to the language of:
wherein the at least one process includes a product validation process/a product validation, and 

the historical curves comprise historical product validation curves, 
the historical OK curves comprise historical OK product validation curves, and 
the historical NOK curves comprise historical NOK product validation curves, and 
the faulty partial processes include faulty products.
Nevertheless Ohgushi teaches:
wherein the at least one process includes a product validation process/a product validation (See para[0003]: inspection.), and 
the partial processes comprise process steps of product validation steps of the product validation process/product validation (See para[0028]: Inspection items.), and 
the historical curves comprise historical product validation curves (See Fig. 1: Inspection result storage 101.), 
the historical OK curves comprise historical OK product validation curves (See para[0032]: pass.), and 
the historical NOK curves comprise historical NOK product validation curves (See parap0032]: failure.), and 
the faulty partial processes include faulty products (See para[0039]: inspected product.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey wherein the at least one process includes a product validation process/a product validation, and the partial processes comprise process steps of product validation steps of the product validation process/product validation, and the historical curves comprise historical (See). One of ordinary skill would have been motivated to modify Harvey, because subjecting a product to a product validation process would help to ensure the quality of the product, as recognized by Ohgushi.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080125898 A1) as applied to claim 1 above, and further in view of Shin et al. (US 20140372813 A1).

Regarding Claim 3. Harvey teaches:
The method of claim 1, 
wherein generating the parameter table for each partial process comprises: 
selecting (S21a) the historical NOK curves from the historical curves (See Figure 2 and para[0045]: acquiring process data indicative of a fault (block 205).); and 
for each selected historical NOK curve and depending on the type of partial process (See Figure 2, para[0033], and para[0042]: fault classes. A specific component.): 
(See Figure 2 and para[0034]: An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data.), 
the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table (See Figure 2 and para[0041]: Each of the fault signatures is associated with one or more fault classes.), and 
wherein a fault pattern preferably is assigned to several historical NOK curves (See Figure 2, para[0041], and para[0057]: Each of the fault signatures is associated with one or more fault classes. Table 1.).
Harvey is silent as to the language of:
dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants; 
determining (S21c) a number of parameter values for each section/each quadrant, wherein the parameters relevant to the type of partial process are stored in a configuration table.
Nevertheless Shin teaches
dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants (See Fig. 6 and para[0075]: a time axis of the time series sensing data is divided into 5 sections.); 
determining (S21c) a number of parameter values for each section/each quadrant (See Fig. 6 and para[0075]: mean values (11, 12, 13, 14, 15) of the time series sensing data 10 for each section is calculated.), wherein the parameters relevant to the type of partial process are stored in a configuration table (See para[0075]: stored.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants; determining (S21c) a number of parameter values for each section/each quadrant, wherein the parameters relevant to the type of partial process are stored in a configuration table such as that of Shin. Harvey and Shin are analogous to the instant application, because all of the references are directed to the same field of endeavor. Shin teaches, “For example, when 10 measured value data pieces each section is compressed into one representative value data section, the time series sensing data of the measured values may be compressed to have a tenth of a data size.” (See para[0068]). One of ordinary skill would have been motivated to modify Harvey, because dividing the historical curve into a number of sections and determining a parameter value would help to compress the data to a smaller size, as recognized by Shin.

Regarding Claim 4. Harvey teaches:
The method of claim 3, 
wherein generating the parameter table after assigning the fault patterns to the historical NOK curves further comprises: 
for each fault pattern (See Figure 2, and para[0040]: Each fault signature represents process conditions representative of a specific fault or faults.),
(See Figure 2.), determining (S22b) those fault patterns that are unambiguously identifiable from a single parameter population (See Figure 2, and para[0004]: a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold.), wherein this one parameter population does not overlap with any other parameter population of the fault patterns (See Figure 3 and par[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.).
inserting (22c) the determined unambiguously identifiable fault patterns in the parameter table (See Figure 2, Figure 3, and para[0056]: the new fault signature is stored in the fault diagnosis database.), 
wherein only those values of the parameter population with which the fault pattern is unambiguously identifiable are stored for the respective fault pattern as a characteristic in the parameter table (See Figure 2, Figure 3, and para[0050]: The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.).
Harvey is silent as to the language of:
for each fault pattern, determining (S22a) a characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern.
Nevertheless Shin teaches:
for each fault pattern, determining (S22a) a characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern (See Fig. 1, Fig. 5, Fig. 7, and para[0077]: The time series sensing data resulting after performing the divisional compression process shown in FIG. 6 may be normalized using a mean and a variance of the mean values of the respective sections for effective comparison between Good and Bad groups (S123).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey for each fault pattern, determining (S22a) a characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern such as that of Shin. Harvey and Shin are analogous to the instant application, because all of the references are directed to the same field of endeavor. Shin teaches, “For example, when 10 measured value data pieces each section is compressed into one representative value data section, the time series sensing data of the measured values may be compressed to have a tenth of a data size.” (See para[0068]). One of ordinary skill would have been motivated to modify Harvey, because characteristic distribution of parameters would help to compress the data to a smaller size, as recognized by Shin.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080125898 A1) in view of Shin et al. (US 20140372813 A1) as applied to claim 4 above, and further in view of Nikovski et al. (US 20180164794 A1).

Regarding Claim 5. Harvey is silent as to the language of:
The method of claim 4, 
wherein for those fault patterns that are not unambiguously identifiable from a single parameter population, 

i) reducing (S23a) the interval lengths of the parameter populations by a predetermined relative or absolute value; 
ii) determining (S23b) those fault patterns that are unambiguously identifiable from a parameter population having reduced interval lengths and inserting the determined unambiguously identifiable error images at the end of the parameter table, 
wherein the values of the parameter populations having the original interval lengths being characteristics are stored in the parameter table; and 
iii) checking if there are still fault patterns that have not been inserted in the parameter table, and 
if this test is positive, continuing with step i) until all fault patterns have been inserted into the parameter table.
Nevertheless Nikovski teaches:
wherein for those fault patterns that are not unambiguously identifiable from a single parameter population (See Fig. 1C, Fig. 1D, and para[0009]: For example, for each iteration, a Shapelet discovery algorithm can be applied to search for the predictive pattern until the best predictive pattern is found.), 
the following steps are performed: 
i) reducing (S23a) the interval lengths of the parameter populations (See Fig. 1D and para[0011]: the current time series length is shortened.) by a predetermined relative or absolute value (See Fig. 1D and para[0011]: an increment of one-time step, per iteration.); 
(See Fig. 1D and para[0011]: identifying a pattern in the set of training data examples.) and inserting the determined unambiguously identifiable error images at the end of the parameter table (See para[0011]: storing the predictive pattern in the computer readable memory.), 
wherein the values of the parameter populations having the original interval lengths being characteristics are stored in the parameter table (See para[0041]: A computer readable memory 112 to store and provide a set of training data examples generated by the sensor 104.); and 
iii) checking if there are still fault patterns that have not been inserted in the parameter table (See para[0101] – para[0102]: We iterate the process of and until for predictive patterns of all lengths found by the maximal margin algorithm.), and 
if this test is positive, continuing with step i) until all fault patterns have been inserted into the parameter table (See para[0101] – para[0102]: We iterate the process of and until for predictive patterns of all lengths found by the maximal margin algorithm.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey wherein for those fault patterns that are not unambiguously identifiable from a single parameter population, the following steps are performed: i) reducing (S23a) the interval lengths of the parameter populations by a predetermined relative or absolute value; ii) determining (S23b) those fault patterns that are unambiguously identifiable from a parameter population having reduced interval lengths and inserting the determined unambiguously identifiable error images at the end of the parameter table, wherein the values of the (See para[0009]). One of ordinary skill would have been motivated to modify Harvey, because iteratively reducing the interval length of a parameter population and determining a fault pattern would help to find the best predictive pattern, as recognized by Nikovski.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080125898 A1) in view of Shin et al. (US 20140372813 A1) as applied to claim 4 above, and further in view of Thomas et al. (US 20150178631 A1).

Regarding Claim 6. Harvey is silent as to the language of:
The method of claim 4, 
wherein the characteristics stored in the parameter table are adjusted before storage by a predetermined relative or absolute value, 
in particular the interval limits are increased by a predetermined relative value.
Nevertheless Thomas teaches:
(See para[0241]: a user may need to increase the range of the ROS.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey wherein the characteristics stored in the parameter table are adjusted before storage by a predetermined relative or absolute value, in particular the interval limits are increased by a predetermined relative value such as that of Thomas. Harvey and Thomas are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thomas teaches, “To ensure that the pattern of interest falls within an ROS in this example, a user may need to increase the range of the ROS” (See para[0241). One of ordinary skill would have been motivated to modify Harvey, because increasing the interval limits would help to insure that the pattern of interest is stored in the parameter table, as recognized by Thomas.

Regarding Claim 7. Harvey teaches:
The method of claim 6, 
wherein after inserting all the fault patterns in the parameter table (See Figure 3 and Figure 4), a verification step (S24) is performed, the verification step comprising: 
i) for each historical NOK curve on the basis of which the parameter table was generated, determining (S24a) an associated fault pattern based on the parameter table by selecting that fault pattern whose characteristics in the parameter table match the (See Figure 3, and para[0067]: At block 320, processing logic determines which of the fault signatures match the detected fault.), 
wherein the fault patterns stored in the parameter table are compared in ascending order with the characteristics of the historical NOK curve (See para[0065]: processing logic determines relative contributions of the contributing process variables.) and the comparison is terminated once a fault pattern has been determined (See Figure 3: end.); 
ii) for each historical NOK curve from step i), verifying (S24b) whether the detected fault pattern matches the fault pattern associated with the historical NOK curve in the mapping step (See Figure 3, Figure 4, and para[0067]: processing logic determines which of the fault signatures match the detected fault.); and 
iii) if, for a fault pattern in step ii), a certain number of detected fault patterns do not match the associated fault patterns, saving the number to the fault pattern in the parameter table (See Figure 3, and para[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.); 
generating at least one additional characteristic and storing the additional characteristic, together with the characteristics of the fault pattern as a new fault pattern in the parameter table (See Figure 3, and para[0075]: a new fault class is established.); and 
for those fault patterns which have at least one additional characteristic: 
determining a characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern (See Figure 3 and para[0075]: a new fault signature is generated, which may be associated with the new fault class.); 
(See Figure 2, and para[0004]: a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold.), 
wherein this one parameter population does not overlap with any other parameter population of the fault patterns (See Figure 3 and par[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.); and 
inserting the determined unambiguously identifiable fault patterns in the parameter table (See Figure 2, Figure 3, and para[0056]: the new fault signature is stored in the fault diagnosis database.), 
wherein only those values of the parameter population with which the fault pattern is unambiguously identifiable are stored for the respective fault pattern as a characteristic in the parameter table (See Figure 2, Figure 3, and para[0050]: The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080125898 A1) in view of Shin et al. (US 20140372813 A1) and Thomas et al. (US 20150178631 A1) as applied to claim 7 above, and further in view of Cantwell (US 20180082201 A1).

Regarding Claim 8. Harvey is silent as to the language of:
The method of claim 7, 
wherein a binary logistic regression is performed for fault patterns that are not unambiguously identifiable with the additional characteristic, and 
wherein for these fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table and the verification step is subsequently repeated.
Nevertheless Cantwell teaches:
wherein a binary logistic regression is performed for fault patterns that are not unambiguously identifiable with the additional characteristic (See para[0027]: a logistic regression (LR) binary classifier.), and 
wherein for these fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table (See para[0027]: binary classifier.) and the verification step is subsequently repeated (See para[0045]: This process is repeated for all samples in the training set yielding the neighbor or limit vector L with n elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harvey wherein a binary logistic regression is performed for fault patterns that are not unambiguously identifiable with the additional characteristic, and wherein for these fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table and the verification step is subsequently repeated such as that of Cantwell. Harvey and Cantwell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cantwell teaches, “Time-series transition analysis may use LR to build a binary classifier which is used to create a probability that new time-series data (See para[0027]). One of ordinary skill would have been motivated to modify Harvey, because using binary logistic regression for fault pattern validation would help to determine if the data has the target pattern or not, as recognized by Cantwell.

Regarding Claim 9. Harvey teaches:
The method of claim 8, 
wherein in the parameter table, those fault patterns are marked for which the smallest respective number was stored in the verification step (See para[0080]: fault signatures with the lowest match closeness scores are discarded.) (Examiner note: the fault signatures are marked for discarding.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER W FERRELL/             Examiner, Art Unit 2863 /YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863